UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7219



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JONATHAN WAYNE HADRICK,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
92-402)


Submitted: December 15, 2005              Decided:   December 21, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jonathan Wayne Hadrick, Appellant Pro Se.     Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jonathan Wayne Hadrick appeals the district court’s order

denying his motion filed under 18 U.S.C.A. § 3582(c)(2) (West

2000 & Supp. 2005).      In criminal cases, a defendant must file his

notice of appeal within ten days of the entry of judgment.                    Fed. R.

App. P. 4(b)(1)(A); United States v. Alvarez, 210 F.3d 309, 310

(5th Cir. 2000) (holding that § 3582 proceeding is criminal in

nature and ten-day appeal period applies and collecting cases

adopting rule).      With or without a motion, the district court may

grant an extension of time to file of up to thirty days upon a

showing of excusable neglect or good cause.                      Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

These time periods are mandatory and jurisdictional.                          United

States v. Raynor, 939 F.2d 191, 196 (4th Cir. 1991).

              The   district    court    entered        its   order   denying      the

§ 3582(c)(2) motion on June 6, 2005.                   The ten-day appeal period

expired on June 20, 2005.         See Fed. R. App. P. 26(a)(2).              Hadrick

filed   his    notice   of     appeal,    at     the    earliest,     on    June   28,

2005—outside the ten-day appeal period but within the thirty-day

excusable neglect period.           Although Hadrick filed a motion to

extend the appeal period under Rule 4(b)(4) based upon excusable

neglect, the district court denied the motion.                   Hadrick does not

challenge     the   court’s    denial    of     that    motion   in   his   informal




                                        - 2 -
appellate brief.   See Fed. R. App. P. 34(b) (“The Court will limit

its review to the issues raised in the informal brief.”).

          Because the district court declined to extend the appeal

period,   Hadrick’s   notice   of   appeal   was   not   timely   filed.

Accordingly, we dismiss the appeal for lack of jurisdiction.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                              DISMISSED




                                - 3 -